Citation Nr: 1603813	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  05-38 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for environmental asthma, to include as due to asbestos exposure.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right hand laceration prior to October 23, 2008.

3.  Entitlement to an evaluation in excess of 20 percent for residuals of a right hand laceration on and after October 23, 2008.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to July 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2007 and April 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board remanded the asthma claim for issuance of a statement of the case (SOC) and the right hand claim for further development in June 2013.  The detailed procedural history of this appeal until that time is provided in that remand, including the proceedings before the United States Court of Appeals for Veterans Claims (Court) based on the prior appealed Board decision as to the right hand claim.  While the case was on remand, the Veteran perfected an appeal as to the asthma claim and requested a Board hearing.  The case has since been returned to the Board for appellate review.

A hearing was held before the undersigned Veterans Law Judge at the Central Office in Washington, DC in October 2015.  A transcript of the hearing is of record.  The Veteran submitted additional evidence on the day of the Board hearing for which he waived review of the RO's initial consideration.  See Bd. Hrg. Tr. at 2.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA electronic claims file contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issues on appeal, with the exception of the December 2006 VA right hand examination x-ray report, documents related to the October 2012 VA respiratory examination, the May 2014 VA right hand examination report, and VA treatment records already considered by the Agency of Original Jurisdiction (AOJ), as well as the March 2015 supplemental SOC (SSOC).

The reopened service connection claim and the increased evaluation claim are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a January 2003 rating decision, the RO denied service connection for environmental asthma.  The Veteran was notified of the decision that same month and did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the January 2003 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying service connection for environmental asthma is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  The evidence received since the January 2003 rating decision is new and material as to the claim for service connection for environmental asthma, and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition of the Veteran's claim to reopen, the Board finds that any deficiency in VA's notice or development actions is harmless error with respect to this issue.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117. 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In a January 2003 rating decision, the RO denied the Veteran's claim for service connection for environmental asthma, finding that there was no nexus between his current asthma and his military service.  The RO also denied service connection for residuals of exposure to asbestos.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  VA treatment records later associated with the claims file but dated within the one-year period of the decision were not material evidence as to this issue.  Furthermore, no additional service department records have been obtained.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the January 2003 rating decision, the evidence of record included the Veteran's service treatment records, which showed his military occupational specialty as machinist's mate assigned to the USS Cone, VA and private treatment records, Social Security Administration (SSA) records, and statements from the Veteran and his spouse, including his contention that his asthma was related to in-service asbestos exposure.  See March 2002 written statement. 

The evidence received since the January 2003 rating decision includes June 2008 written statements from the Veteran's shipmates indicating that they were exposed to chemicals such as degreasing solvents in their service duties, in addition to asbestos.  In addition, there is an October 2012 VA examination diagnosing asthma, but providing a negative opinion as to direct service connection.  Nevertheless, the Veteran indicated during the Board hearing that he had a recent chest x-ray from his private treatment provider to consider in connection with his claim.  It is also unclear if the VA examiner considered the claimed chemical exposure in providing the opinion.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously submitted to VA, relates to an unestablished fact necessary to substantiate the claim (a link between a current disorder and service), and could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for environmental asthma is reopened.


ORDER

New and material evidence having been received, the claim for service connection for environmental asthma is reopened.


REMAND

First remand is required for both claims because there may be outstanding, relevant private treatment records, as detailed in the directives below.  See also April 2015 SSOC response (Veteran indicating additional medical evidence to submit).  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  While the case is on remand, updated VA treatment records should also be obtained.

Second, remand is required for the asthma claim to obtain a clarifying VA medical opinion.  Specifically, the October 2012 VA examiner determined that it was less likely than not that the diagnosed asthma was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner indicated that there was no mention of a related problem on the separation examination and no documentation of asbestos exposure, such as gas mask screening, although the claimant was a machinist's mate with likely some asbestos exposure; screening was just starting to be done in the early 60s.  The examiner explained that the asthma appeared to be a separate occurrence, as the current chest x-ray of the lungs was negative; although one doctor noted that pleural thickening was present, this was not born out on the current chest x-ray.  The examiner noted that the Veteran was also diagnosed with obstructive sleep apnea.  He further noted that the Veteran's 40 pack-year tobacco use disorder and post-service asbestos exposure as a firefighter were significant contributors to his present lung condition.

On review, although the VA examiner addressed questions related to the Veteran's current asthma and considered other medical evidence in the record, it is unclear if he considered the Veteran's complete factual history in providing the opinion.  For example, the Veteran testified that most of his post-service fire-related employment was as a detective and a driver, so he did not have to go into many burning buildings.  He did serve as a volunteer firefighter but wore a mask.  In addition, the examiner did not address the other alleged chemical exposures.  Finally, the Veteran reported that there is a more recent chest x-ray from his private provider for consideration.  Parenthetically, the Veteran's representative argued that the October 2012 VA examiner did not provide a contemporaneous x-ray; however, the record reflects that this testing was done at that time.  See Bd. Hrg. Tr. at 11-15.

Third, remand is required for the right hand claim to obtain a clarifying VA medical opinion.  Specifically, the Veteran was provided a VA examination in January 2012 while the case was on appeal to the Court.  The examiner determined that the residuals of the right hand laceration included loss of grip strength and numbness in a median distribution.  In June 2013, the Board instructed the AOJ to provide another VA examination because the January 2012 VA examination did not address all of the Court's concerns regarding the adequacy of the relevant medical evidence of record.  The May 2014 VA examiner determined that there were no clinical findings to show any residuals of the service-connected right hand injury other than the scars.  She concluded that the current subjective right hand weakness was most likely due to carpal tunnel syndrome.

On review, although the VA examiners addressed questions related to the Veteran's service-connected right hand disability, the opinions are inadequate because they are without complete rationale.  In light of the memorandum decision and the Veteran's ongoing complaints, a more detailed explanation as to the nature of the relevant symptomatology is necessary in this case.  In addition, it is unclear if either examiner considered the complete history of the right upper extremity symptomatology, including the diagnosis and treatment for carpal tunnel syndrome in the treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his asthma and right hand.  After acquiring this information and obtaining any necessary authorization, obtain and associate these records with the claims file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.  A specific request must be made for any updated non-VA treatment the Veteran has received, including from the providers identified during the Board hearing and in recent VA treatment records, Dr. H (pulmonologist) and Dr. MS. (primary care).  See June 2014 VA treatment records; October 2015 Bd. Hrg. Tr. at 11-13. 

2.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain a clarifying opinion from the October 2012 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the etiology of the Veteran's asthma.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

First, the examiner must identify all current lung disorders.

Second, for each diagnosed lung disorder, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein.

In providing this additional opinion, the examiner must discuss the following, in addition to any other relevant findings otherwise observed in the claims file: (1) the Veteran's MOS as a machinist's mate and his post-service employment as a firefighter with respiratory protection and as a fire inspector and related exposures; (2) the March 2010 private treatment record showing a 40 pack-year smoking history (June 2011 VBMS entry); (3) the medical significance, if any, of the March 2010 and April 2010 private chest CTs showing a pleural-based density in the medial aspect of the left lower lobe and the related May 2010 written statement from Dr. AW (December 2010 VBMS entry) when compared to the findings on the October 2012 VA examination report and any additional, recent treatment records; (4) the September 2010 follow-up private chest CT (December 2010 VBMS entry); (5) the February 2011 private chest CT (March 2011 VBMS entry); and (6) the Veteran's contention that his lung problems began as a result of exposure to asbestos and chemicals such as degreasing solvents used in connection with his service duties.   See also, e.g., 1987 private treatment records (initial documented post-service complaints) (May 2002 VBMS entry); Social Security Administration documents (July 2007 VBMS entries); October 2015 Bd. Hrg. Tr. at 11-15 (Veteran reported recent chest x-rays and described nature of post-service exposure).

4.  After any additional records are associated with the claims file, obtain a clarifying opinion from the May 2014 VA examiner (or, if this examiner is unavailable, from another suitably qualified VA examiner) as to the severity and manifestations of the service-connected residuals of a right hand laceration.  The claims file must be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

In light of the Court's prior determination as to the adequacy of the medical evidence in this case, the examiner must provide an explanation for the conclusion that the Veteran's current subjective right hand weakness is most likely due to the nonservice-connected carpal tunnel syndrome.  The examiner must also clarify whether: (1) the Veteran's complaints of numbness and tingling in the first, second, and third digits of the right hand otherwise shown in the record during the appeal period represent neurological manifestations of the service-connected residuals of a right hand laceration, as opposed to manifestations of a nonservice-connected disorder; and (2) whether any degenerative changes in the right hand are residuals of the right hand laceration, given the Veteran's continued complaint of hand stiffness during the October 2015 Board hearing.  See, e.g., October 2005 VA treatment record (numbness, tingling, and grip complaints); Carolina Coastal Plastic Surgery private treatment records (including December 2012 x-ray and surgical report) (February 2014 VBMS entry); multiple other private treatment provider records (September 2014 VBMS entry); October 2015 Bd. Hrg. Tr. at 16-18 (Veteran testifying as to current, ongoing symptoms).

If the examiner is unable to distinguish between the symptoms associated with the service-connected residuals of a right hand laceration and any symptoms associated with a nonservice-connected disorder (including right upper extremity carpal tunnel syndrome), he or she must state so in the report.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


